Citation Nr: 1200430	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-28 645	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease.  

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

6.  Entitlement to service connection for residuals of cold weather injuries to the bilateral upper extremities. 

7.  Entitlement to service connection for residuals of cold weather injuries to the bilateral lower extremities. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in Des Moines, Iowa.


FINDING OF FACT

On October 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an October 2011 statement, the appellant withdrew all the claims on appeal and there remains no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


